Citation Nr: 0732473	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support before 
attaining the age of 18.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The record shows that veteran served on active duty from July 
1941 to August 1950.  He died in January 1960.  The appellant 
is the veteran's son, who was under 18 years of age at the 
time of the veteran's death.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to helpless 
child benefits on the basis of permanent incapacity or self-
support.  

In an October 2004 rating decision, after receiving 
additional evidence, the RO again considered and denied the 
appellant's claim for permanent incapacity or self-support.

The appellant requested a Board hearing in July 2005, but 
withdrew this request in September 2006.  

The Board notes that in an April 1980 rating decision, the RO 
previously denied a claim for permanent incapacity for self 
support due to physical or mental disability of a child.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed April 1980 rating decision, the RO 
previously considered and denied a claim of entitlement for 
permanent incapacity for self support due to physical or 
mental disability of a child.  

2.  Evidence received since the April 1980 RO decision 
relates to an unestablished fact necessary to substantiate a 
claim of entitlement to helpless child benefits on the basis 
of permanent incapacity for self-support before attaining the 
age of 18.

3. The appellant was born on November [redacted], 1955, and attained 
the age of 18 on November [redacted], 1973.

4. The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1.  The April 1980 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received subsequent to the April 1980 RO 
decision is new and material; the claim of entitlement to 
helpless child benefits on the basis of permanent incapacity 
for self-support is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a) 
(2007).

3.  The criteria for entitlement to helpless child benefits 
on the basis of permanent incapacity or self-support have not 
been met. 38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.356 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the appellant of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The April 2004 notice 
letter provided the appellant with an explanation of the 
meaning of both "new" and "material" evidence.  However, 
VA did not provide notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the prior denial in the April 1980 
rating decision.  Although VA did not provide the appellant 
with adequate notice in regard to new and material evidence, 
in light of the Board's favorable decision on that issue, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

Private treatment records and opinions and the appellant's 
school records have been associated with the claims file.  VA 
has provided the appellant with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The appellant has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57 (2007).  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted. See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Under 38 C.F.R. § 3.356(b), rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for the rating 
agency to determine based on competent evidence of record in 
each individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  Principal factors 
for consideration are:

1) Evidence that a claimant is earning her own support is 
prima facie evidence that she is not incapable of self-
support. Incapacity for self-support will not be considered 
to exist when the child, by her own efforts, is provided with 
sufficient income for her reasonable support;

2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when her condition was such that she was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors. 
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established;

3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and

4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

See 38 C.F.R. § 3.356(b) (2007).

1.  New and Material Evidence

The RO previously considered and denied the appellant's claim 
in an unappealed April 1980 rating decision.  The RO reopened 
and reconsidered the appellant's claim for helpless child 
benefits on the basis of permanent incapacity for self-
support in June 2004 and October 2004 rating decisions.  The 
Board believes that the RO was ultimately correct in 
reopening the appellant's claim; nevertheless, the Board must 
address the issue of new and material evidence.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even if it does not warrant revision of a 
previous decision.  Hodge v. West, 155 F.3d 1356 (1998).  If 
the Board determines that the evidence submitted is new and 
material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

At the time of the April 1980 rating decision, the RO found 
that evidence did not show that the appellant suffered from a 
disability which exited at age 18 which would render him 
incapable of self support.  His ability to complete schooling 
and obtain some sort of job was indicative of his ability to 
function, even if on a minimal level.  

Evidence received subsequent to the April 1980 rating 
decision, includes (1)
letters from Dr. J.L.B. dated in March 2000 and July 2004; 
(2) private treatment records from the Washington University 
School of Medicine, the Barns Hospital, and the St. Louis 
Children's hospital dated in 1955 and 1956; and (3) primary 
and secondary school records.   Letters from Dr. J.L.B. and 
primary and secondary school records are new in that this 
evidence has not been previously submitted.

The Board finds that the new evidence submitted is material.  
Dr. J.L.V.'s March 2000 and July 2004 opinions report that 
the appellant's disability was life-long and that he has been 
disabled since childhood.  This evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the appellant has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.  As such, the claim has been reopened.

2.  Helpless Child Benefits on the Basis of Permanent 
Incapacity for Self-support before Attaining the Age of 18

The appellant's birth certificate shows that he was born on 
November [redacted], 1955 to the veteran.  He attained the age of 18 
on November [redacted], 1973.

While the appellant has claimed he is currently seriously 
disabled due to emphysema, the medical evidence does not show 
that this disability made him permanently incapable of self-
support at the time that he turned 18.  

Treatment records from the Washington University School of 
Medicine, St. Louis Children's Hospital, and the Barnes 
Hospital show that the appellant had a left upper lobectemy 
for infantile emphysema in January 1956.  

A March 1980 report of medical examination shows that the 
appellant attempted to enlist in the Navy in March 1980, but 
was found not qualified for enlistment due to congenital 
emphysema. 

A March 2000 letter from Dr. J.L.V. shows that the appellant 
has been under his care from June 1995, and at that time the 
appellant had been treated for acute respiratory failure, 
pneumonia, and severe chronic obstructive pulmonary disease.  
Dr. J.L.V. stated that the appellant had been incapacitated 
with lung problems through his entire life.   He indicated 
that he reviewed 1956 treatment records which reflect a 
lobectomy and a diagnosis of infantile emphazema.  Dr. J.L.V. 
opined that the appellant's affliction was lifelong.  

In a July 2004 letter, Dr. J.L.V. indicated that the 
appellant is oxygen dependant and was considered totally 
disabled.  He stated that in his opinion, the appellant had 
been disabled since childhood.  The Board finds that although 
Dr. J.L.V.'s opinion is probative of the appellant's current 
level of disability, his opinion as to the level of the 
appellant's disability at the age of 18 is not probative.  
Dr. J.L.V. did not review the claims file, and his opinion 
was not based on medical treatment reports from the time the 
appellant turned 18.  The Board notes that no medical 
evidence has been submitted from the time the appellant 
turned 18, in 1973.  In his March 2000 opinion, Dr. J.L.V. 
stated that the appellant had been under his care since June 
1995.  The Board emphasizes that appellant attained the age 
of 18 in November 1973, over 21 years prior to his treatment 
by Dr. J.L.V.  In his July 2004 statement, Dr. J.L.V. 
reported that the appellant underwent a lower lobe resection, 
when in fact the record reflects an upper lobectomy.  Dr. 
J.L.V. opined that the appellant had been disabled since 
childhood; however, he did not provide any reasons and bases 
for this opinion.  

The Board emphasizes that at issue is whether the appellant 
was permanently incapable of self-support at the date of 
attaining the age of 18 years.  Although Dr. J.L.V.'s 
opinions may be probative of the appellant's current level of 
disability, there is no competent medical evidence to support 
a finding of permanent incapability of self-support at the 
age of 18 years.  See Dobson, 4 Vet. App. at 445-46.  Dr. 
J.L.V. opined that the appellant had been incapacitated with 
lung problems through his entire life.   However, his opinion 
is not supported by evidence of record.  Primary and 
secondary school records show that the appellant was able to 
attend school on a full time bases.  In a March 1980 lay 
statement, the appellant had reported that at age 18 he 
attended a one-year trade school course in air conditioning 
and refrigeration, which he satisfactorily completed.   He 
subsequently enrolled in a welding course, which he reported 
that he had to drop out of due to his breathing problems.  
The appellant indicated that two months later, he secured a 
part-time job at a sandwich shop, which he held for three 
months.  He stated that the owner no longer needed his 
service after three months.  The record does not show that 
the appellant was incapacitated with lung problems at the 
time he turned 18. 

Although the appellant has reported difficulty attaining and 
retaining employment after the age of 18, he has not shown 
that he was permanently incapable of self-support at 18.  
While the appellant has alleged in a March 2004 statement 
that he has been employed in odds and ends jobs since 1975, 
but has not been able to hold a permanent job due to his 
illness, he has not submitted competent evidence supporting 
his statement.  The Board notes that factors in 38 C.F.R. § 
3.56(b) note that a lack of employment prior to or after the 
age of 18 is not a major factor in determining whether a 
person is permanently incapable of self-support, unless it 
can be shown that the lack of employment was because of 
physical or mental disabilities.


The competent medical evidence of record does not show that 
the appellant was permanently incapable of self-support upon 
reaching the age of 18.  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim, and thus, the claim must be denied.


ORDER

The appeal to reopen the claim of entitlement to helpless 
child benefits on the basis of permanent incapacity for self-
support before attaining the age of 18 is granted.

The claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


